DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 09 November 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-15, 17, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (US Patent Application Publication 2011/0229551) in view of Polaschegg (US Patent Application Publication 2013/0085469).
	Doshi et al. discloses drug delivery composition wherein polymeric nanofibers and the active drug are combined to form a composite (abstract).  The active agent is impregnated into the nanofiber web and this is then used to deliver the active ingredient (paragraph [10]).  
Doshi et al. discloses preparing the fibers from biodegradable and biocompatible polymers (paragraph [18]), with polydioxanone one option taught (id.) and poly(lactide-co-glycolide) exemplified (example 2).

Doshi et al. further teaches that the active ingredient can be an antimicrobial (claim 8).  However, Doshi et al. does not teach the specific antimicrobial agent recited by instant claim 1 (taurolidine).
Polaschegg discloses formulations comprising taurolidine, and that this is an antimicrobial agent (paragraph [6]).  This agent further is characterized by a unique array of attributes including low toxicity and high safety margin (id.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used taurolidine as the antimicrobial in the composition disclosed by Doshi et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Further, this specific antimicrobial provides for the unique array of low toxicity and high safety margins, which would be desirable.
Instant claim 1 further recites a limitation to how the delivery system is prepared (by electrospinning a solution of the polymer and the taurolidine). Doshi et al. teaches that one way to incorporate the active agent is to soak the nanofiberous web in a solution of the drug (paragraph [21]), which would result in the active agent in the openings in the web and at least on the surface of the fibers.  The active ingredient also can be incorporated during the formation of the fibers by electrospinning a solution of both the polymer and the drug mixed together (example 2), resulting in fibers with the drug dispersed therein. This method reads upon the method instantly recited.
Additionally, Doshi et al. and Polaschegg disclose all of the limitations of the instantly recited delivery system. And the patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, since the prior art discloses the delivery system, the instantly recited method steps for making it do not confer a patentable difference because the claims are not drawn to the method for preparing the delivery system.
Instant claim 2 recites that the fiberous web is nonwoven, and Doshi et al. teaches that the drug delivery composition of the invention is a nonwoven nanofiber web containing the active ingredient (paragraph [14]).
	Instant claims 3-5 further limit the thickness of the nanofiberous web.  And Doshi et al. teaches that the preferable thickness of the web is less than 1 mm (paragraph [17]), which reads upon the ranges instantly recited.
	Instant claim 9 further limits the polymeric material from which the fibers are prepared.  While Doshi et al. is silent as to whether or not the taught polymers gel when wetted by bodily fluids, as recited by instant claim 9, it appears reasonable to conclude that they would.  The polymer elected is the same as one taught (polydioxanone) and the Applicant indicates that this species reads upon instant claim 9 (in the response filed 21 April 2022).  Thus, since the fibers are made from this polymer in both the instant invention and in the disclosed fibers of Doshi et al., they would be expected to possess the same properties, as the same material would be expected to have the same inherent properties.
	Instant claim 11 recites that the polymer is a homopolymer or a copolymer, and the polymers taught by Doshi et al. read upon these limitations.
	Instant claims 12-14 further limit the size of the polymeric nanofibers.  Doshi et al. teaches that the fibers are preferably less than 500 nm in diameter and greater than 2 nm is diameter (paragraph [17]), and this size reads upon the ranges instantly recited.
	Instant claims 15 and 17 further limit where the active agent is located.  Doshi et al. teaches that one way to incorporate the active agent is to soak the nanofiberous web in a solution of the drug (paragraph [21]), which would result in the active agent in the openings in the web and at least on the surface of the fibers.  The active ingredient also can be incorporated during the formation of the fibers by electrospinning a solution of both the polymer and the drug mixed together (example 2), resulting in fibers with the drug dispersed therein.
Instant claims 21-25 recite limitations to the amount of the taurolidine in the fibers. Doshi et al. discloses using 1, 5 and 10% in one example (example 1). However, the units on the concentration is not provided, and thus it is unclear whether or not these concentration amounts for the taurolidine read upon the instantly recited amounts. However, generally differences in concentration and tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05(II)(A).
Instant claim 26 recites additional limitations to the manner in which the delivery system was prepared. Doshi et al. does not provide the specific details instantly recited. However, as stated above, Doshi et al. and Polaschegg disclose all of the limitations of the instantly recited delivery system. And the patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, since the prior art discloses the delivery system, the instantly recited method steps for making it do not confer a patentable difference because the claims are not drawn to the method for preparing the delivery system.

Response to Arguments
	The Applicant argues that the rejection is not proper. The Applicant argues that Doshi et al. does not mention taurolidine, and thus does not teach the delivery system as presently instantly recited comprising taurolidine. And while Polaschegg does teach taurolidine, this reference does not teach the delivery system as instantly recited. The Applicant further argues that it would not have been obvious to combine the teachings of these two references. The Applicant states that extensive experience shows that the chemistry of adding taurolidine to a polymer is extremely complicated and yields highly unpredictable results, particularly when the polymer must be electrospun. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The Examiner does not agree with the arguments, as there is no support provided for the assertions made. Arguments of counsel cannot take the place of factually supported evidence.  See MPEP 2145.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699